Citation Nr: 1627847	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-03 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for radiculopathy of the lower extremities claimed as numbness of the toes, and numbness of the thighs and legs. 

3.  Entitlement to service connection for carpal tunnel syndrome, claimed as numbness of the bilateral arms.  

4.  Entitlement to service connection for residuals of a right foot injury.

5.  Entitlement to service connection for a headache disorder.

6.  Entitlement to service connection for a chronic bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from March 1973 to March 1976, and additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a video conference hearing in April 2014, and a transcript has been associated with the record.

In August 2014 the Board remanded the claim in order to request additional records, and the resulting request for records was made.  The National Personnel Records Center responded that in spite of search efforts the requested records could not be located.  Even so, in light of the grant of the claims decided herein, the Board will not unnecessarily delay adjudication.

Based on the medical evidence of record, the Board has recharacterized the issues of entitlement to service connection for a disability characterized by numbness of the toes, and for a disability characterized by numbness of the thighs and legs, more broadly as a claim of entitlement to service connection for radiculopathy of the lower extremities.  The issues on the title page have been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In addition, the facts and discussion involving the low back and radiculopathy of the lower extremities are discussed together because much of the medical evidence intertwines.

The issues of entitlement to service connection for a headache disorder, and a chronic bilateral knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is an equipoise of the evidence that the Veteran's lumbar spine degenerative disc disease was incurred in or caused by service.

2.  There is an equipoise of the evidence that the Veteran's radiculopathy of the lower extremities, to include his toes, thighs, and legs, was incurred in or caused by service. 

3.  The most probative evidence of record shows that the Veteran's bilateral carpal tunnel syndrome, claimed as numbness of the arms, was caused by service.  

4.  The most probative evidence of record shows that the Veteran's residuals of right foot injury, to include right foot deformity and calcaneal spurring were incurred in or caused by service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, a lumbar spine disability diagnosed as lumbar degenerative disc disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, radiculopathy of the lower extremities was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  Bilateral carpal tunnel syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  Residuals of a right foot injury, to include right foot deformity and calcaneal spurring, were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In regards to the claims decided herein, because the Board is granting these claims there is no need to discuss whether VA has complied with its duties to notify and assist.

Service Connection 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Some disabilities may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from active duty, to include organic disease of the nervous system such as arthritis. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) (holding that "[t]he clear purpose of the regulation is to relax the requirements of 38 C.F.R. § 3.303(a) for establishing service connection for certain chronic diseases."). 

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Finally, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Low back and lower extremities

The Veteran contends that he injured his back in service with repetitive jumps from a truck, as well as an incident in which he landed poorly from such a jump.  November 1973 service treatment note shows that the Veteran reported experiencing low back pain, and was assessed as having decreased motion of the lumbar spine.  In July 1974 a treatment note indicates that the Veteran injured his back, and was treated with a heat bed and physical therapy.  

May 1975 treatment note indicated the Veteran had right bicep femoris pain and decreased strength.  Even following physical therapy, the Veteran continued to experience musculoskeletal thigh pain, mild edema and point tenderness, such that a sprain of the right bicep femoris was assessed.  In 1975 a note indicated that the Veteran had jumped from the back of a truck and experienced direct trauma to his right thigh, from which he experienced pain and stiffness with weight bearing and walking.  The examiner assessed muscle strain of the right posterior thigh.

Private medical evidence shows that a 2006 X-ray in pertinent part revealed degenerative disc disease of the lumbar spine.  September 2006 social security disability medical records revealed diagnoses of thoracic degenerative osteoarthrosis and lumbar degenerative osteoarthritis, sciatica, right leg paresthesia, and paravertebral muscle spasm.  In June 2006 the Veteran was treated at the emergency room for a work injury described as right hip pain radiating down his leg.  In July 2006, following a work injury moving furniture to include a refrigerator, imaging revealed mild degenerative disc disease of the lumbar spine in the form of osteophyte formation.  Imaging of the tibia and fibula showed no significant abnormalities.  Diagnosis was of severe muscle strain and possible sciatic neuritis.

The Veteran had a discectomy in October 2006.  In November, Dr. Howorth noted that the Veteran was reporting pain that was out of proportion and not in the location that would be expected post-discectomy.  The Board finds that this medical statement supports the Veteran's contentions, and the April 2008 VA examiner's opinion, that the Veteran's lumbar spine disability is due to service.  The work injury and resulting discectomy were in addition to the Veteran's initial lumbar spine problems which existed prior to and since the 2006 surgery. 

The Veteran was afforded a VA examination with J. Ingram, M.D. in January 2008; however, the claims folder records were not available for review at that time.  Nevertheless, imaging showed mild to moderate lumbar spondylosis with osteoarthritic spurring, mild degenerative facet joints L5-S1, mild sacroiliitis, lumbar radiculopathy with loss of light touch and vibratory sensation in the lower extremities.  

Then, in April 2008 Dr. Ingram was provided the C-folder and service treatment records for review.  Following consideration of the same, the examiner opined that it was at least as likely as not that the Veteran's mild to moderate lumbar spondylosis, L2-5 with lumbar radiculopathy with loss of light touch; vibratory sensation resulted from his in-service diagnosed low back pain, posterior thigh pain and subsequent treatment for his bilateral feet and toes.  The examiner reasoned that it was a progressive condition secondary to initial service-treated lumbar spinal condition with persistent strain pattern, with pain in the bilateral thighs.  The examiner also opined that there was lumbar spinal neuropathy in the bilateral legs and feet, secondary to lumbar spinal condition.

Following November 2010 VA examination with a certified nurse practitioner, the examiner opined that it was less likely than not the Veteran's back and radiculopathy were caused by service.  She reasoned that there were no medical records available between separating from service and the Veteran's disability claim in 2006, subsequent to a work injury.  

The Board observes that the Veteran has explained the absence of medical records until his work re-injury of his back by specifically stating that he did not understand he could receive medical care from the VA, and could not afford private treatment himself at the time.  Further, the Veteran indicated that his wife had a chronic illness for which she was prescribed pain medications that he reportedly used to manage his lumbar related pain.  

As such, the evidence is at least in equipoise as to whether a lumbar spine disability and lower extremity radiculopathy was incurred in service.  Accordingly, the Board will resolve reasonable doubt in the Veteran's favor and find that a lumbar spine disability to include degenerative disc disease and lower extremity radiculopathy was incurred in service.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.102.




Carpal Tunnel, numbness of the arms

In January 1976 the Veteran experienced right wrist muscle spasm, and tendinitis was diagnosed.  

January 2008 testing of the arms revealed bilateral carpal tunnel syndrome with positive Phalen's and Tinel's tests.   

Continued testing in April 2008 revealed an abnormal nerve conduction study indicating severe right median neuropathy, and left carpal tunnel syndrome and bilateral entrapment of right ulnar nerve at elbow.  Following examination and record review, the examiner opined that the Veteran's bilateral carpal tunnel syndrome is at least as likely as not related to in-service right wrist pain.  The examiner reasoned that repetitive motion was required in the Veteran's line of duty, and service treatment records noted right wrist pain and strain, and severe, longstanding right median neuropathy with carpal tunnel syndrome entrapment of the ulnar nerve was evident.

There is no medical opinion of record that contradicts the April 2008 positive nexus opinion.

As such, the evidence supports that the Veteran's bilateral carpal tunnel syndrome was incurred in service, and the claim of entitlement to service connection for bilateral carpal tunnel syndrome is granted.

Residuals of a right foot injury

February 1974 service treatment note indicated that the Veteran had a right foot injury.  Specifically, he reported hitting his foot in the field, and there was swelling and discoloration.  X-ray was normal.  A contusion and muscle strain of the right foot was diagnosed.  

January 2008 imaging of the right foot showed small plantar calcaneal spur, fusion of distal interphalangeal joints, flexion deformity, and medial first metatarsal phalangeal joint bursal thickening.  

Following examination, and record review, in April 2008 the examiner opined that right foot deformity and calcaneal spurring was at least as likely as not related to in-service treatment for right foot injury in 1974.  The examiner reasoned that traumatic degenerative changes were evident, and calcaneal strain and spurring were secondary to poor weight bearing as a result of the right foot injury, shown by longstanding degenerative changes to the foot.

There is no medical opinion of record that contradicts the April 2008 positive nexus opinion.  As such, residuals of a right foot injury, to include right foot deformity and calcaneal spurring was incurred in service, and service connection is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disability, to include degenerative disc disease is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for radiculopathy of the lower extremities is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for bilateral carpal tunnel syndrome is granted, subject to the laws and regulations governing the award of monetary benefits

Service connection for residuals of a right foot injury is granted, subject to the laws and regulations governing the award of monetary benefits.



REMAND

Headaches

At his April 2014 hearing the Veteran reported that he has experienced headaches ever since a rifle discharged directly in front of him in service.  He explained that the headaches cause him to feel dizzy and cause his eyes to hurt.  He also suggested possible etiologies such as wearing the heavy steel helmet in service, or even allergies.  The Veteran contended that his back problems caused his headaches.  Records show that the Veteran sought treatment for a headache while in service.  

The Veteran's representative has raised concerns about the VA examiner's April 2008 conclusion that an opinion as to whether the Veteran's headaches are related to service would amount to mere speculation.  Indeed, as the representative pointed out, the examiner failed to explain the rationale behind her conclusion that an opinion would amount to mere speculation concerning the etiology of the Veteran's headache disorder.  As such, remand is necessary for another opinion with complete reasoning.  While on remand, the examiner should address the Veteran's contentions regarding the possible etiologies for any headache disorder, to include secondary service connection as due to now service-connected lumbar spine disability.  

Bilateral Knees

April 1975 service treatment note indicated that the Veteran had a lump on his left knee for several days, considered a subcutaneous cyst involving the medial aspect of his upper left shin.  November 1975 service treatment records show that the Veteran reported experiencing a constant ache in his left knee, and mild muscle spasm was assessed.  

January 2008 VA imaging, following reports of instability on the knees, revealed mild patellofemoral osteoarthritis.  At his April 2014 Board hearing the Veteran described his knee problems to include puffiness of the knee.  

There has not been a VA examination that directly addresses the etiology of the Veteran's bilateral knee symptoms.  As such, remand for a VA examination to address the nature and etiology of the Veteran's bilateral knee disability is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed headache disorder and bilateral knee condition.  The examiner must be provided access to the claims folder, to include VBMS and Virtual VA records.

Following the examination, and consideration of all pertinent medical history, and complaints, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that:

(a) any (i) diagnosed headache disorder, (ii) knee disability is related to service or any incident therein; and if not, then,

(b) any (i) diagnosed headache disorder, (ii) knee disability is caused by or aggravated (permanently worsened) beyond the natural progress by his lumbar disability.

A complete rationale for any opinion offered must be provided.  

2.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.

3.  Then, readjudicate the issues on appeal.  If any benefit on appeal is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


